Citation Nr: 1414319	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-09 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to an annual clothing allowance


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1984 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 decision of the VA Medical Center (VAMC) in Bay Pines, Florida.

In May 2012, the Veteran testified before the undersigned Veterans Law Judge at the Regional Office (RO) in St. Petersburg, Florida.  As detailed in an August 2012 letter to the Veteran, due to a technical problem, a transcript of that proceeding was not able to be produced.  In a September 2012 submission, the Veteran waived her right to have another hearing and authorized the Board to consider the record as it stands in deciding her appeal.  Because of that waiver and because the Board is granting the Veteran's entire claim, the Board may proceed with a decision at this time.


FINDING OF FACT

The Veteran's service-connected skin disabilities (chronic atopic eczema with nervous manifestations and keratoconus associated with chronic atopic eczema with nervous manifestations) require ongoing use of topical medications that cause irreparable damage to her outer garments.


CONCLUSION OF LAW

A clothing allowance is warranted.  38 U.S.C.A. § 1162(a) (West 2002); 38 C.F.R. §§ 3.155(a), 3.810(a) (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board is granting the Veteran's claim in full.  Accordingly, there is no need to discuss whether there has been compliance with the duties to notify and assist because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.  38 C.F.R. § 20.1102 (2013); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Analysis

The Veteran contends that she is entitled to a clothing allowance.  In support of her contention, she asserts that physician-prescribed topical creams and lotions used to treat her service-connected skin disabilities cause permanent damage to her outer garments.

VA's governing laws and regulations provide that an annual clothing allowance is payable when the Chief Medical director or designee certifies that the use of a physician-prescribed medication for one or more service connected skin disabilities irreparably damages a veteran's outer garments.  38 U.S.C.A. § 1162(a) (West 2002); 38 C.F.R. § 3.810(a)(2) (2013).

On the Veteran's application for benefits, she listed the following medications used to topically treat her service-connected skin disabilities: Lidex; Elidel; Triamcinolone; and Eucerin.  See June 2010 Claim.  The Veteran explained that these ointments and creams cause irreparable damage to her outer clothing.  See March 2011 VA Form 9.  Further, the Veteran explained that her skin disabilities cover upwards of 90 percent of her body, making spot treating impossible.  Id.  Finally, the Veteran noted that some of the topical medications she uses do not absorb into the skin quickly, and instead remain on her outer skin for long periods of time. 

While a lay person, the Veteran is competent to attest to the damage to her outer garments caused by his VA-prescribed topical skin medications.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).

The only evidence against the claim is from the Chief of Prosthetic and Sensory Aids Service (PSAS).  In the February 2011 Statement of the Case, the Chief of PSAS noted that the Veteran's medications were not staining.  No further rationale or explanation was provided.  This is not a sufficient basis for denying the Veteran's claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a mere conclusion by a medical professional is insufficient to allow the Board to make an informed decision as to what weight to assign to the underlying opinion).

Accordingly, absent more persuasive evidence supporting the denial of the Veteran's claim, the Board resolves reasonable doubt in her favor by finding that the physician-prescribed medications used to treat her service-connected skin disabilities tend to irreparably damage his outer garments, thereby warranting entitlement to a clothing allowance.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2013).


ORDER

Entitlement to a clothing allowance is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


